Citation Nr: 0922944	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-14 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from March 1942 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida.  In that decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a back injury.  In 
June 2007, the Board reopened the claim and remanded it for 
additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008). 


FINDINGS OF FACT

1.  The Veteran is a combat Veteran.  

2.  The medical evidence reflects that the current low back 
disability is an old moderate comminuted L1 fracture; disc 
disease at L1-2, L2-3, and L5-S1; osteoarthritis of the 
vertebrae, and degenerative changes of the facets.

3.  Competent medical evidence linking an in-service injury 
with current low back manifestations has been submitted.  


CONCLUSION OF LAW

An old moderate comminuted L1 fracture; disc disease at L1-2, 
L2-3, and L5-S1; osteoarthritis of the vertebrae, and 
degenerative changes of the facets were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry.  Accordingly, the duty to notify and the duty 
to assist need not be discussed.  

In the decision below, the Board grants the claim of 
entitlement to a back disability.  The RO will be responsible 
for addressing any notice defect with respect to the rating 
and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for arthritis may also be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

Each disabling condition shown by service medical records, or 
for which the Veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Back disability

Because the Veteran has received the Combat Infantryman 
Badge, he is presumed to have served in combat and will be 
afforded this additional consideration.  

The Veteran's service treatment records reflect reports of 
back pains in service.  In March 2003, he requested that his 
claim be reopened.  

In February 2005, the Veteran testified before an RO hearing 
officer concerning combat duties.  He recalled a back injury 
during an enemy artillery attack.  He was hospitalized for 
about three weeks, he recalled, and was then returned to full 
duties. He testified concerning private medical care for his 
back beginning a year or two after active military service.  

Private medical reports from Lee Physician Group reflect a 
diagnosis of lumbar radiculitis in March 2003 and complaints 
of back pains at various times.  In February 2005, H. David, 
M.D., reported having treated the Veteran for many years.  In 
June 2005, Dr. David reviewed the pertinent medical history, 
and directly related the current back disability to back 
pains suffered during active military service.

In September 2005, a VA physician examined the spine.  The 
impression offered was old moderate comminuted L1 fracture; 
disc disease at L1-2, L2-3, and L5-S1; and, moderate to 
marked osteoarthritis of the vertebrae and degenerative 
changes of the facets.  The VA physician declined to 
speculate whether these were incurred in active military 
service.

The medical evidence in this case is not in controversy.  
Rather, one physician declined to offer an opinion (either 
positive or negative) based on a lack of pertinent medical 
history.  The other physician has acknowledged having treated 
the Veteran for many years and perhaps has more pertinent 
medical history.  Although the United States Court of Appeals 
for Veterans Claims (Court) has specifically rejected the 
"treating physician rule"(which would afford greater weight 
to the opinion of a Veteran's treating physician over the 
opinion of a VA or other physician), the Board is obligated 
to consider and articulate reasons or bases for its 
evaluation of the evidence submitted by a treating physician.  
See Van Slack v. Brown, 5 Vet. App. 499,  502 (1993).  As 
noted, in June 2005, Dr. David reviewed the pertinent medical 
history, and directly related the current back disability to 
back pains suffered during active military service.  This 
physician has directly linked the current low back disability 
with active service.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board 
finds that the Veteran's lay description of events to his 
private physician, and during the September 2005 VA 
examination, describing the onset and chronicity of his low 
back disability since service to be credible and supported by 
the later diagnosis.  Id.

In light of the nature of the Veteran's service, reports of 
symptoms associated with a back disability in service, his 
credible account of having a back disability since service, 
the current diagnosis of an old moderate comminuted L1 
fracture and associated degenerative changes, and resolving 
doubt in the Veteran's favor, the Board finds that his low 
back disability had its onset as a result of his period of 
active service.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, the Court has cautioned VA against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted, and indicated that it 
would not be permissible to undertake further development if 
the purpose was to obtain evidence against an appellant's 
claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).  As such, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for old moderate comminuted L1 
fracture; disc disease at L1-2, L2-3, and L5-S1; and, 
moderate to marked osteoarthritis of the vertebrae and 
degenerative changes of the facets, is warranted.


ORDER

Service connection for residuals of an old moderate 
comminuted L1 fracture; disc disease at L1-2, L2-3, and L5-
S1; osteoarthritis of the vertebrae, and degenerative changes 
of the facets, is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


